NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DANNY R. ENNIS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-5036
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Mark F. Carpanini,
Judge.

Danny R. Ennis, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Jacobs v.

State, 162 So. 3d 29 (Fla. 4th DCA 2014); Benedetto v. State, 957 So. 2d 109 (Fla. 4th

DCA 2007); Tiger v. State, 764 So. 2d 824 (Fla. 4th DCA 2000).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.